Eschweiler, J.
Two-questions are here presented:
First. May a common council fix and determine what shall be a minimum prevailing wage scale to- be paid by the city to its own employees and also- require its contractors to pay their employees such rate ?
Second. If there be such a power, is there here an un*414warranted delegation to some outside body of the authority to determine such wage scale?
In view of the fact that both questions are here fully argued, are of importance, and require present determination, we shall, although disposing of the present cáse upon an affirmative answer to the second, nevertheless give our present views as to the first of the above questions.
For the common council to fix a prevailing minimum wage scale is but a step in advance but nevertheless in line with what was held to be a proper exercise of its legislative discretion and function in the case of Milwaukee v. Raulf, 164 Wis. 172, 159 N. W. 819, and we think what was said and held in that case controls on the question now discussed. It was there held (p. 177) that, inasmuch as by the charter the common council has the management and control of all the property of the city except as therein limited, it was empowered, in such proprietary capacity and with such broad control, h> lawfully prescribe the number of hours per day laborers on city work should be permitted to devote to such labor. Such a legislative control over the hours of labor and conditions of employment of women and minors was upheld in State v. Lange C. Co. 164 Wis. 228, 157 N. W. 777, 160 N. W. 57. As to city employees such a provision as to hours of labor has long been recognized. Vogt v. Milwaukee, 99 Wis. 258, 74 N. W. 789.
In fixing the hours of labor the legislative body for the city of Mihmukee was but following the public policy theretofore declared by the legislature by the statutes fixing the hours of labor on work done for the state and discussed in the Raulf Case, supra, on page 180. So that it manifestly could not have been logically held that for the city of Milwaukee to do that which the legislature had already done in the same line was contrary to the public policy of the state. That such action is a seeming advance over what has been heretofore done as to wage regulating by the state instead of a following of state policy as in the Raulf Case, supra, *415does not inhibit it. The legislature has already declared itself on the subject of determining and compelling recognition of a reasonable wage scale for women and minors by secs. 1729s — 1 to 1729s — 12, inclusive (ch. 712, Laws 1913), not as yet before this court. Similar statutes have been upheld in such cases as Williams v. Evans, 139 Minn. 32, 165 N. W. 495; Larsen v. Rice, 100 Wash. 642, 171 Pac. 1037; State v. Crowe, 130 Ark. 272, 197 S. W. 4; Stettler v. O’Hara, 69 Oreg. 519, 139 Pac. 743; Simpson v. O’Hara, 70 Oreg. 261, 141 Pac. 158, these two affirmed by equal division of the court in 243 U. S. 629, 37 Sup. Ct. 475. A full discussion is found in a case passing upon an act creating a commission to investigate the subject of the minimum wage scale for minors and females in Holcombe v. Creamer, 231 Mass. 99, 120 N. E. 354.
As a general proposition, therefore, such a legislative body as the common council of Milzva-ukee under its charter power may fix, within a reasonable and fair compass, the rate of wages to be paid to laborers on city work, as much so as it may prescribe the hours of labor • as held in the Raulf \Case, supra, and as well as it may prescribe the quality of materials that shall go into its public buildings and works, as has been its unquestioned power- and practice. A similar result was reached, though based upon the police power rather than upon proprietary right, in Malette v. Spokane, 77 Wash. 205, 137 Pac. 496. After a recent amendment to the New York constitution the legislative right to fix the hours of, and compensation for, labor done for- the state or any municipality was recognized in that state. People ex rel. Williams E. & C. Co. v. Metz, 193 N. Y. 148, 158, 85 N. E. 1070; People v. Crane, 214 N. Y. 154, 171, 172, 108 N. E. 427, affirmed 239 U. S. 195, 36 Sup. Ct. 85. See, also, Heim v. McCall, 239 U. S. 175, 192, 36 Sup. Ct. 78.
With such a grant of power there is always the implied, duty to keep within the bounds of what is reasonable, fair, *416and proper, and particularly always mindful that the common council is but a body representing, and with the primary purpose of subserving the best interests of, the community at large. That such power must be exercised within such implied as well as within any expressed boundaries is the unquestioned rule in this state. Monroe v. Endelman, 150 Wis. 621, 625, 138 N. W. 70; Eastern Wis. R. & L. Co. v. Hackett, 135 Wis. 464, 481, 115 N. W. 376, 1136, 1139; Le Feber v. West Allis, 119 Wis. 608, 613, 97 N. W. 203. See, also, O’Neil v. Providence A. Co. 42 R. I. 479, 108 Atl. 887; Taylor v. Philadelphia, 261 Pa. St. 458, 104 Atl. 766.
The question presented under the allegations of the complaint, whether to enforce the wage scale as fixed by the common council, which it is claimed would add twenty-five per cent: per annum to the labor cost of all work done for the city of Milwaukee for the cui'rent year, such contracts exceeding $2,000,000 in amount, would make süch a fixed standard of wages an unreasonable exercise of the ordinance-making power, of the common council, is not necessary now to determine, and we therefore express no opinion upon that point.
Upon the second of these questions we see no. escape from the conclusion that by the terms of the ordinance in question and the resolution passed in accordance therewith there is manifest a declaration by the common council that in fixing a minimum wage scale it will and does adopt and establish as such scale and prevailing wage the rate paid to the members of any regular and recognized organization of the skilled laborers for each particular class of labor. The only exception recognized as to such being the standard is in the case where, to any particular class of labor, the city itself is then paying a higher scale of wages.
This in effect declares that some body or organization outside of and independent of the common council, and other than a state or local administrative body, shall exercise *417the judgment required to fix and determine a prevailing wage scale. It amounts to nothing less than a surrender by the members of the common council of the exercise of their independent, individual judgments in the determination of a matter of legislative concern, and an agreement that if they act upon the subject at all the determination of such outside body rather than their own shall control. There is no discretion left with the common council as to the scale; if it fixes any, it must fix that scale determined by the unions. The action and judgment of determining the wage scale is that of the unions, not that of the common council. The power to exercise such legislative function is exclusively in the common council, and their duty and obligation as representatives of the people to so exercise it is co-extensive with the power itself.
We shall use neither time nor space over the proposition that the euphuism, “any regular, and recognized organization of such skilled laborers,” found in the ordinance, means “labor unions,” and shall use the latter expression instead of the former herein.
If one common council can lawfully bind itself and its successors to. accept the judgment and discretion of an outside body in one particular instance representing organized labor, another, common council may claim an equal right to bind itself and its successors to accept a scale for a maximum wage to be fixed by some other outside body which may be as much interested in keeping the returns to labor down as labor organizations are to keep them up. If the power to do the former is recognized as legal and constitutional the right to do the latter cannot be denied. The language, the reason, and the logic of repeated former rulings of this court and of other courts plainly declare that any attempted vesting of the determination of such a legislative question in an outside body is an abdication, and not an exercise, of the legislative discretion that exclusively belongs to the common council itself.
*418The - following among the many other cases that might be cited make the conclusion at which we arrive imperative: State ex rel. Nehrbass v. Harper, 162 Wis. 589, 156 N. W. 941; State ex rel. Carey v. Ballard, 158 Wis. 251, 257, 148 N. W. 1090; Meade v. Dane Co. 155 Wis. 632, 644, 145 N. W. 239; Forest Co. v. Shaw, 150 Wis. 294, 302, 136 N. W. 642; Little Chute v. Van Camp, 136 Wis. 526, 117 N. W. 1012; Eubank v. Richmond, 226 U. S. 137, 143, 33 Sup. Ct. 76; State v. Crawford, 104 Kan. 141, 177 Pac. 360, 2 A. L. R. 880.
The distinction between the attempted delegation here to labor unions of the power to determine and fix the prevailing wage scale for the city of Milwaukee and the lawful vesting in some administrative body, a part of the government itself, appointed by or under, the control of the legislative body to determine when certain facts or conditions are within the law, such, for example, as the various commissions now performing such important functions in our present-day administration of public affairs, is too manifest and plain to need further mention. Such administrative bodies are a part of the government, act for it and .under such situations that they can approach and determine questions impartially, unbiased, and without adverse personal interest.
The ordinance provides that neither of the various sections thereof is passed as an inducement for the enactment of either of the others. It is argued that -upon this express declaration and under the general rules of law the particular portion of the ordinance which we are now compelled to hold as beyond the constitutional power of the common council to enact can be separated from-the rest and the balance upheld. We cannot, however, so regard it. The controlling, dominant feature of this entire ordinance is the fixing, in concrete, definite form and in express terms of dollars and cents, the prevailing wage scale for the various crafts and industries. This essential and dominant feature is, by the ordinance, fixed by the labor unions rather than *419by the .common council. Such rule of action is one • we are constrained to hold beyond the power of the common council to make. It permeates the entire measure, and when it falls the rest must fall. State ex rel. Husting v. Board of State Canv. 159 Wis. 216, 226, 150 N. W. 542; Water Power Cases, 148 Wis. 124, 151, 152, 134 N. W. 330; State ex rel. Burke v. Hinkel, 144 Wis. 444, 450, 129 N. W. 393; Huber v. Martin, 127 Wis. 412, 445, 105 N. W. 1031, 1135, 3 L. R. A. n. s. 653.
We are not able to agree with the view suggested, that the provision in the ordinance that a majority vote of the members of the common council shall first determine and approve such prevailing wage before it becomes operative makes such action by the common council the ultimate determination whether it be in accord with that fixed and established by the labor unions or not, nor with the further suggestion that the wage scale fixed by the recognized labor organizations is but a standard to which the common council may refer if it so elect. We must assume, and do assume, that the declarations in the ordinances in question are made in good faith, that they mean what they say, and that it was intended that they shall be lived up to in good faith, and not as saying one thing and meaning another.
We have considered and disposed of the questions .presented upon the view that the ordinances mean what the great mass of mankind would consider them to mean and as representing to the labor unions in particular, and to the community at large, that when the common council undertakes to fix any prevailing wage scale they will fix that already established by. such labor unions.
It follows that the complaint set forth a good,cause of action upon the grounds above stated and that the demurrer thereto should have been overruled.
By the Court. — Judgment reversed.